60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Aaron HOLSEY, Plaintiff-Appellant,v.Richard A. LANHAM, in his individual and officialcapacities;  Thomas Corcoran, Warden ofBrockbridge Correctional Facility,Defendants-Appellees.Aaron HOLSEY, Plaintiff-Appellant,v.Richard A. LANHAM, in his individual and officialcapacities;  Thomas Corcoran, Warden ofBrockbridge Correctional Facility,Defendants-Appellees.
Nos. 95-6511, 95-6534.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 29, 1995.

Aaron Holsey, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In No. 95-6534, Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's orders, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Lanham, No. CA-94-1629-K (Mar. 6, 1995, Apr. 10, 1995).  In No. 95-6511, Appellant appeals from the district court's order denying relief on the same complaint that was before us in No. 95-6534.  As we have already ruled that the district court did not err in its decision, we dismiss No. 95-6511 as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.